FACTORING AND SECURITY AGREEMENT

 

THIS FACTORING AND SECURITY AGREEMENT ("Agreement") is deemed executed and
binding as of Nov 10th, 2011, by and between Sunvalley Solar, Inc ("Seller") a
Nevada registered company, its subsidiaries and affiliated companies (including
all DBAs), and CapFlow Funding Group Managers LLC, a Delaware limited liability
company ("Purchaser").

 

1. Definitions and Index to Definitions. The following terms used in this
section shall have the following meanings. Each capitalized term not herein
defined shall have the meaning set forth in the Uniform Commercial Code:

 

1.1 "Account" - any right to payment for goods sold or leased or for services
rendered which is not evidenced by an instrument or chattel paper, whether or
not it has been earned by performance.

 

1.2 "Account Debtor" -means a person obligated on an account, chattel paper, or
general intangible.

 

1.3 "Avoidance Claim" - any claim that any payment received by Purchaser is a
fraudulent conveyance, preference, or is otherwise avoidable under Title 11 of
the United States Bankruptcy Code, any other debtor relief statute or any other
law.

 

1.4 "Base Fees" - the Initial Factoring Fee and all subsequent Factoring Fees

 

1.5 "Chosen State" - shall be New Jersey

 

1.6 "Clearance Days"- three (3) banking days for checks drawn on United States
banks; otherwise, ten (10) days.

 

1.7 "Closed" - a Purchased Account is closed upon the first to occur of: (i)
receipt of full payment by Purchaser or (ii) the unpaid Face Amount has been
charged by Purchaser to the Reserve Account pursuant to the terms hereof.

 

1.8 "Collateral"- all Seller's now owned and hereafter acquired Accounts,
Chattel Paper, Deposit Accounts, Inventory, Equipment, Instruments, Investment
Property, Documents, Letter of Credit Rights, Commercial Tort Claims, General
Intangibles (excluding Intellectual Property), Supporting Obligations and any
sums maintained by Purchaser that are identified as payable to Seller from the
Reserve Account.

 

1.9 "Complete Termination" - Complete Termination occurs upon satisfaction of
each of the following conditions:

 

1.9.1. Payment in full of all Obligations of Seller to Purchaser and Purchaser's
issuance of a UCC termination statement;

 

1.9.2. If Purchaser has issued or caused to be issued any guaranty, promise, or
letter of credit on behalf of Seller, acknowledgement from any beneficiaries
thereof that Purchaser or any other issuer has no outstanding direct or
contingent liability therein; and

 

1.9.3. Seller has executed and delivered to Purchaser a general release in the
form of Exhibit 1.7.3 attached hereto.

 

1.10 "Early Termination Date" - see Section 19.1 hereof

 

1.11 "Early Termination Fee" - shall be 5%.

 

 

 

1.12 "Eligible Account" - an Account that is acceptable for purchase as
determined by Purchaser in the exercise of its reasonable sole credit or
business judgment, however, the following Accounts will not qualify as Eligible
Accounts:

i) accounts that have been outstanding greater than 130 days;

ii) invoices from account debtors that have receivables greater than 130 days
("cross-age accounts") or that are currently in dispute;

iii) account debtors that are currently seeking or are under bankruptcy
protection;

iv) invoices that are less than $500;

v) invoices from customers whereby the Seller is both a creditor and debtor
("contra accounts");

vi) invoices generated from unapproved foreign receivables.

 

1.13 "Events of Default" - see Section 16.1.

 

1.14 "Exposed Payments" - any payments received by Purchaser from or for the
account of a Payor that has become subject to a bankruptcy or other form of
debtor relief proceeding, to the extent such payments cleared the Payor's
deposit account within ninety days of the commencement of said bankruptcy case
or are otherwise subject to avoidance.

 

1.15 "Face Amount" - the total gross amount due on an Account at the time of
purchase.

 

1.16 "Factoring Fee" - the Factoring Fee Percentage multiplied by the Face
Amount of a Purchased Account, for each Factoring Fee Period that any portion
thereof remains unpaid, computed from the end of the Initial Fee Period to and
including the date on which a Purchased Account is Closed.

 

1.17 "Factoring Fee Percentage" - shall be 0.95% for each fifteen day period
after the Initial Factoring Fee Period and commencing on the 31st day after
purchase. The Factoring Fees for each Factoring Fee Period (including the
Initial Factoring Fee) will be as follows:

 

Invoice Aging Periodic Amount Cumulative 1-30 days 1.85% 1.85% 31-45 days 0.95%
2.80% Each 15 day period thereafter 0.95% N/A

 

1.18 "Factoring Fee Period" - shall be 15 days for all periods except the
initial period, which shall be 30 days.

 

1.19 "Initial Factoring Fee" - shall be 1.85% of the Face Amount for the first
30 day period.

 

1.20 "Initial Fee Period" - shall be 30 days from the date on which the Purchase
Price is paid to Seller or credited by Purchaser to Seller's Reserve Account.

 

1.21 "Invoice" - any form of document that evidences or is intended to evidence
an Account. Where the context so requires, reference to an Invoice shall be
deemed to refer to the Account to which it relates.

 

1.22 "Late Payment Factoring Fee" - shall be 0.10% per day.

 

1.23 "Late Payment Date" - the date which is 131 days from the funding date on a
Purchased Account.

 

1.24 "Maximum Amount" - shall be $600,000. The total Maximum Amount shall be
increased to $1,000,000 once outstandings total $500,000.

2

 

 

1.25 "Minimurn Invoice Fee" - shall be $25.

 

1.26 "Misdirected Payment Fee" - if after one (1) month from closing, the
Company receives an invoice payment from an account debtor and fails to remit
the payment to CFG within three (3) business days, then the Company shall pay a
penalty fee equal to the lesser of: i) 15% on the face amount of the invoice, or
ii) $400.00 (all invoice payments should be directed to lockbox).

 

1.27 "Obligations" - all present and future obligations and liabilities owing by
Seller to Purchaser, whether direct or indirect, absolute or contingent,
including obligations and liabilities that are likely to become owing by Seller
to Purchaser, whether arising hereunder or otherwise, and whether arising
before, during or after the commencement of any case filed under title 11 of the
United States Bankruptcy Code or any other debtor relief proceeding in which
Seller is a Debtor.

 

1.28 "Parties" - the Seller and Purchaser.

 

1.29 "Payor" - an Account Debtor or other obligor on an Account, including an
entity making payment thereon for the account of such party.

 

1.30 "Purchase Date" - the date on which Seller has been advised in writing that
Purchaser has agreed to purchase an Account or in which Purchaser has caused a
credit to be made to Seller's Reserve Account.

 

1.31 "Purchase Price" - the Face Amount of a Purchased Account less all Base
Fees.

 

1.32 "Purchased Accounts" - are Accounts purchased hereunder which have not been
Closed.

 

1.33 "Registered Organization" - shall have the meaning as defined in the
Uniform Commercial Code, Section 9-201(a) (70).

 

1.34 "Repurchased" - an Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount.

 

1.35 "Required Reserve Amount" - the Reserve Percentage multiplied by the unpaid
balance of all Purchased Accounts.

 

1.36 "Reserve Account" - a bookkeeping account on the books of the Purchaser
representing the portion of the Purchase Price which has not been paid by
Purchaser to Seller, maintained by Purchaser to secure Seller's performance with
the provisions hereof

 

1.37 "Reserve Percentage" - shall be 25% of the Federal grant amount of an
invoice that has been approved by both the City and utility. When the
independent project auditor distributes a "DRAFT" version of a project's costs,
the Reserve Percentage shall decrease to 20%.

 

1.38 "Reserve Shortfall" - the amount by which the Reserve Account is less than
the Required Reserve Amount.

 

1.39 "Schedule of Accounts" - a form supplied by Purchaser from time to time
wherein Seller lists such of its Accounts as it requests that Purchaser purchase
under the terms of this Agreement.

 

1.40 "Security Interest" - shall have the meaning as defined in the Uniform
Commercial Code, Section 1-201(a)(35)

 

1.41 "Term" - a one (1) year period.

 

1.42 "UCC" - the Uniform Commercial Code as adopted in the Chosen State.

 

2. Sale; Purchase Price; Billing

 

3

 

 

2.1 Assignment and Sale.

 

2.1.1. Seller shall offer for sale to Purchaser, as absolute owner, such of
Seller's Accounts as are listed from time to time on Schedules of Accounts as
displayed in Exhibit 2.1.1.

 

2.1.2. Each Schedule of Accounts shall be accompanied by such documentation
supporting and evidencing each Account, as Purchaser sha1l1i'om time to time
request.

 

2.1.3. Purchaser may, but need not, purchase from Seller such Accounts as
Purchaser determines to be Eligible Accounts.

 

2.1.4. Purchaser may elect not to purchase any Account which will cause the
unpaid balance of Purchased Accounts to exceed the Maximum Amount. However, if
Purchaser purchases Accounts in excess of the Maximum Amount, same shall have no
adverse consequences to Purchaser.

 

2.1.5. Purchaser shall pay to Seller on the next business day following the
Purchase Date the Purchase Price of any Purchased Account, less any amounts due
to Purchaser from Seller, including, without limitation, any amounts due under
Sections 3.1 and 6 hereof, whereupon the Accounts shall be deemed purchased
hereunder.

 

2.2 Billing. Purchaser may send a periodic statement to all Payors itemizing
their account activity during the preceding billing period. All Payors will be
instructed to make payments exclusively to Purchaser.

 

2.3 Collections. All collections of purchased Accounts and other proceeds of
Collateral shall be deposited into a lockbox controlled by the Purchaser upon
which Purchaser shall have a perfected first priority security interest.
Purchaser shall provide details of the lockbox to Seller prior to entering into
a transaction. CFG shall purchase additional invoices two times each week, and
will remit lockbox funds one day after receipt of a payment executed by wire,
and up to five days after receipt of a payment by check.

 

3. Reserve Account.

 

3.1 Seller shall pay to Purchaser on demand the amount of any Reserve Shortfall.

 

3.2 Purchaser is required, and shall pay to Seller, on a weekly basis any amount
by which the Reserve Account exceeds the Required Reserve Amount. Failure of
Purchaser to make any required payments to Seller, as detailed in this
Agreement, shall result in an event of default and a termination of the
Agreement and no break-up fee as detailed in Section 19.2 would be due.

 

3.3 Purchaser may charge the Reserve Account with any Obligation

 

3.4 Purchaser may pay any amounts due Seller hereunder by a credit to the
Reserve Account

 

3.5 Purchaser may retain the Reserve Account until Complete Termination.

 

3.6 If, upon Complete Termination of the Agreement and absent an Event of
Default, Purchaser fails to return all monies due to Seller, Purchaser shall be
liable to Seller for all amounts due. If Seller incurs legal costs or collection
costs in order to collect monies that are found to be owed to the Seller, then
Purchaser will be responsible to Seller for all costs reasonably required to
collect monies unjustifiably withheld by Purchaser.

 

4. Exposed Payments.

 

4.1 Upon termination of this Agreement Seller shall pay to Purchaser (or
Purchaser may retain or hold in a non-segregated non-interest bearing account)
the amount of all Exposed Payments (the "Preference Reserve").

 

4.2 Purchaser may charge the Preference Reserve with the amount of any Exposed
Payments that Purchaser pays or is reasonably likely to pay to the bankruptcy
estate of a Payor that made the Exposed Payment, on account of a claim asserted
under Section 547 of the Bankruptcy Code.

4

 




4.3 Purchaser shall refund to Seller from time to time that balance of the
Preference Reserve for which a claim under Section 547 of the Bankruptcy Code
can no longer be asserted due to the expiration of the statute of limitations,
settlement with the bankruptcy estate of the Payor or otherwise.

 

5. Authorization for Purchases. Subject to the terms and conditions of this
Agreement, Purchaser is authorized to purchase Accounts upon telephonic,
facsimile or other instructions received from anyone purporting to be an
officer, employee or representative of Seller.

 

6. Fees and Expenses. Seller shall pay to Purchaser:

 

6.1 Initial Factoring Fee. The Initial Factoring Fee (i) on the Late Payment
Date or (ii) the date on which a Purchased Account is closed, whichever is
earlier.

 

6.2 Factoring Fee. The Factoring Fee, for each Factoring Fee Period, computed
from the end of the Initial Factoring Fee Period and (i) until the Late Payment
Date or (ii) the date on which a Purchased Account is Closed, whichever is
earliest.

 

6.3 Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its
accrual.

 

6.4 Late Payment Factoring Fee. The Late Payment Factoring Fee, on demand, on
all past due amounts due from Seller to Purchaser hereunder.

 

6.5 Minimum Volume Fee. None

 

6.6 Out-of-pocket Expenses. The out-of-pocket expenses directly incurred by
Purchaser in the administration of this Agreement or any other agreement that is
executed between the parties such as wire transfer fees of $25 for all outgoing
wire transfers, postage, search fees, travel expenses and collateral audit fees.
Seller will pay the Purchaser $1,000 in closing costs (a one-time fee) to cover
the cost of legal, collateral valuations, credit inquiries and other
administrative expenses, with $500 due prior to executing this Agreement, and
$500 deducted from the first two advances

 

6.7 Renewal Fee. None

 

6.8 Minimum Invoice Fee. Seller shall be obligated to pay Purchaser the Minimum
Invoice Fee.

 

7. Repurchase Of Accounts. Purchaser may require that Seller repurchase, on
demand, by payment of the then unpaid Face Amount thereof, together with any
unpaid Base Fees relating to the Purchased Account, to replace an Account with a
new, acceptable Account, or at Purchaser's option, by Purchaser's charge to the
Reserve Account:

 

7.1 Any Purchased Account:

 

7.1.1 The payment of which has been disputed by the Account Debtor obligated
thereon, Purchaser being under no obligation to determine the bona fides of such
dispute;

 

7.1.2 For which Seller has breached any covenant or representation and warranty
as set forth in Sections 12 and 14 hereof.

 

7.1.3 All Purchased Accounts upon the occurrence of an Event of Default, or upon
the termination date of this Agreement; and

 

7.1.4 Any Purchased Account which remains unpaid beyond the Late Payment Date.

 

8. Security Interest.

 

8.1 In order to secure the Obligations, Seller grants to Purchaser a continuing
first priority security interest in

the Collateral.

5

 




8.2 Notwithstanding the creation of this security interest, the relationship of
the parties in respect to all Purchased Accounts shall at all time be that of
purchaser and seller, and not that of lender and borrower.

 

8.3 The security interest created hereby shall not render Purchaser liable to
observe or perform any term, covenant or condition of any agreement, document or
instrument to which Seller is a party or by which it is bound, including any
interest in any unlimited liability company.

 

8.4 Seller acknowledges that value has been given and agrees that the security
interest granted hereby shall attach when it signs this Agreement.

 

9. Clearance Days. For all purposes under this Agreement, Clearance Days will be
added to the date on which Purchaser receives any payment.

 

10. Authorization to Purchaser.

 

10.1 Seller irrevocably authorizes Purchaser, to exercise at any time any ofthe
following powers until all of the Obligations have been paid in full:

 

10.1.1. Receive, take, endorse, assign, deliver, accept and deposit, in the name
of Purchaser or Seller, any and all proceeds of any Collateral securing the
Obligations or the proceeds thereof;

 

10.1.2. Take or bring, in the name of Purchaser or Seller, all steps, actions,
suits or proceedings deemed by Purchaser necessary or desirable to effect
collection of or other realization upon Purchaser's Accounts;

 

10.1.3. Pay any sums necessary to discharge any lien or encumbrance which is or
may become senior to Purchaser's ownership rights in the Purchased Accounts or
security interest in any other assets of Seller, which sums shall be included as
Obligations hereunder;

 

10.1.4. Notify any Payor obligated with respect to any Account, that the
underlying Account has been assigned to Purchaser by Seller and that payment
thereof is to be made to the order of and directly and solely to Purchaser.
Purchaser shall provide its lockbox (or other address) payment instructions to
Seller and Account Debtors;

 

10.1.5. Communicate directly with Seller's Payors to, among other things, verify
the amount and validity of any Account created by Seller.

 

10.1.6. After an Event of Default, and at Seller's expense:

 

(a) Change the address for delivery of mail to Seller and to receive and open
mail addressed to Seller and to the extent mail appears to be unrelated to
Purchaser's interests, make such mail available to Seller three (3) days after
Purchaser first receives physical possession of Seller's mail;

 

(b) Extend the time of payment of, compromise or settle for cash, credit, return
of merchandise, and upon any terms or conditions, any and all Accounts and
discharge or release any Payor without affecting any of the Obligations;

 

10.1. 7. File any initial financing statements and amendments thereto that:

 

(a) Indicate the Collateral as all assets of the Seller (excluding Intellectual
Property) or words of similar effect, regardless of whether any particular asset
comprising the Collateral falls within the scope of Article 9 of the DCC, or as
being of an equal or lesser scope or with greater detail;

 

(b) Contain any other information required by part 5 of Article 9 of the DCC for
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Seller is a Registered Organization, the
type of organization, and any organization identification number issued to the

6

 

 

Seller and, (ii) in the case of a financing statement filed as a fixture filing
or indicating collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the collateral relates; and

 

(c) Contain a notification that the Seller has granted a negative pledge to the
Purchaser, and that any subsequent holder of a Security Interest or lien may be
tortiously interfering with Purchaser's rights.

 

10.1.8. Advises third parties that any notification of Seller's Account Debtors
will interfere with Purchaser's collection rights.

 

10.1.9. File any Correction Statement in the name of Seller under Section 9-518
of the Uniform Commercial Code that Purchaser reasonably deems necessary to
preserve its rights hereunder.

 

10.2 Seller authorizes Purchaser to accept, endorse and deposit on behalf of
Seller any checks tendered by a Payor "in full payment" of its obligation to
Seller. Seller shall not assert against Purchaser any claim arising therefrom,
irrespective of whether such action by Purchaser effects an accord and
satisfaction of Seller's claims, under §3-311 of the Uniform Commercial Code, or
otherwise.

 

11. ACH Authorization. In order to satisfy any of the Obligations, Seller
authorizes Purchaser to initiate electronic debit or credit entries through the
ACH system in an Event of Default.

 

12. Covenants by Seller.

 

12.1 After written notice by Purchaser to Seller, and automatically, without
notice, after an Event of Default, Seller shall not, without the prior written
consent of Purchaser in each instance, (a) grant any extension of time for
payment of any of its Accounts, (b) compromise or settle any of its Accounts for
less than the full amount thereof, (c) release in whole or in part any Payor, or
(d) grant any credits, discounts, allowances, deductions, return authorizations
or the like with respect to any of the Accounts.

 

12.2 From time to time as requested by Purchaser, Purchaser or its designee
shall have access, during reasonable business hours if prior to an Event of
Default and at any time if on or after an Event of Default, to all business
premises of the Seller and where Collateral is located for the purposes of
inspecting (and removing, if after the occurrence of an Event of Default) any of
the Collateral and Seller's books and records, and Seller shall permit Purchaser
or its designee to make copies of such books and records or extracts therefrom,
without expense to Purchaser, as Purchaser may request. If an Event of Default
has occurred, Purchaser may use the Seller's personnel, equipment, including
computer equipment, programs, printed output and computer readable media,
supplies and premises for the collection of Accounts and realization on other
Collateral as Purchaser deems appropriate. Seller hereby irrevocably authorizes
all accountants and third parties, to promptly disclose and deliver to Purchaser
at Seller's expense all financial information, books and records, work papers,
management reports and other information in their possession relating to Seller
and in respect thereto irrevocably waives any privilege that may otherwise
preclude such production. Seller will allow a third party to conduct due
diligence on the Collateral and books and records once a year, at Seller's
expense. This annual due diligence expense shall not exceed $200.

 

12.3 Before sending any Invoice to an Account Debtor, Seller shall mark same
with a notice of assignment and a duty to pay Purchaser in the form and manner
as may be required by Purchaser.

 

12.4 Seller shall pay when due all payroll, sale, use and other taxes, and shall
provide proof thereof to Purchaser in such form as Purchaser shall reasonably
require.

 

12.5 Seller shall not create, incur, assume or permit to exist any additional
debt by the Seller, except as approved by Purchaser in writing and subject to an
Intercreditor Agreement in form and substance acceptable to Purchaser, excluding
Permitted Indebtedness (as defined below).

 

"Permitted Indebtedness" is: (a) Seller's Obligations to Purchaser under this
Agreement;

7

 



(b) subordinated debt; (c) Indebtedness to trade creditors incurred in the
ordinary course of business; (d) Indebtedness secured by Permitted Liens; (e)
Indebtedness existing on the date of this Agreement and shown on the perfection
certificate; (f) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; and (g) extensions,
refinancings, modifications, amendments and restatements of any items of
Permitted Indebtedness (a) through (f) above, provided that the principal amount
thereof is not increased or the terms thereof are not modified to impose more
burdensome terms upon Seller, as the case may be.

 

12.6 Seller shall not create, incur, assume or pennit to exist any ownership
interests or Security Interest or any other form of lien upon or with respect to
any assets in which Purchaser now or hereafter holds a Security Interest or
ownership interest except for Permitted Liens (as defined below) unless Seller
obtains the consent of Purchaser and an Intercreditor Agreement in a form and
content acceptable to Purchaser. For purposes of clarity, no provision of this
Agreement shall be interpreted as either preventing the Seller from conducting
bona fide equity financings or requiring notice to or consent of the Purchaser
in the event of such financings.

 

"Permitted Liens" are: (a) Liens existing on the date of this agreement and
shown on the perfection certificate or arising under this Agreement; (b) liens
for taxes, fees, assessments or other government charges or levies, either not
delinquent or being contested in good faith and for which Seller maintains
adequate reserves on its Books, if they have no priority over Purchaser's
security interests; ( c) Leases or subleases and non -exclusive licenses or
sublicenses granted in the ordinary course of Seller's business; (d) Liens
incurred in the extension, renewal or refinancing of the indebtedness secured by
Liens described in (a) through (c), but any extension, renewal or replacement
lien must be limited to the property encumbered by the existing lien and the
principal amount of the indebtedness may not increase; (e) non -exclusive
licenses of Intellectual Property granted to third parties in the ordinary
course of business; (f) liens arising from attachments or judgments, orders, or
decrees in circumstances not constituting an Event of Default under Sections
16.1; and (h) liens in favor of other financial institutions arising in
connection with Seller's deposit and/or securities accounts held at such
institutions, provided that Purchaser has a perfected security interest in the
amounts held in such deposit and/or securities accounts in accordance with the
tenus of this Agreement and are identified to the Purchaser prior to execution
of this Agreement.

 

12.7 Seller shall maintain insurance on all insurable property owned or leased
by Seller in the manner as usually maintained by owners of similar businesses
and properties in similar geographic areas. Seller shall furnish to Purchaser
upon written request: (a) any and all information concerning such insurance
carried; (b) lender loss payable endorsements (or their equivalent) in favor of
Purchaser. All policies of insurance shall provide for not less than thirty (30)
day's prior written cancellation notice to Purchaser.

 

12.8 Seller shall pay to Purchaser on the 2nd banking day following the date of
receipt by Seller the amount of any payment on account of a Purchased Account.

 

12.9 Seller shall furnish Purchaser with full financial statements and other
documents and information, including, but not limited to, proof of payment
and/or compliance with all federal, state and/or local tax requirements, within
forty five (45) days from the end of each quarter. Seller shall maintain a
standard and modern system of accounting in accordance with Generally Accepted
Accounting Principles. Seller agrees to permit Purchaser and any of its
employees, officers or agents access to and examination of Seller's records and
books. The Seller shall provide Purchaser monthly financial reports as soon as
available but no later than thirty (30) days after the last day of the month
including, but not limited to, detailed description of the Collateral per
Purchaser's specifications, Budget (as soon as available), financial statements
(unaudited income statement, balance sheet and cash flow statement), as well as
usual and customary reports for a transaction of this nature.

 

12.10 Avoidance Claims.

 

12.10.1. Seller shall indemnify Purchaser from any loss arising out of the
assertion of any Avoidance Claim and shall pay to Purchaser on demand the amount
thereof

 

12. 10.2. Seller shall notify Purchaser within two business days of it becoming
aware of the assertion of an Avoidance Claim.

 

12.10.3. This section 12.10 shall survive termination of this Agreement.

8

 

 

12.11 Seller shall not issue any dividends, make any extraordinary expenditures,
pledge or sell any assets outside the ordinary course or engage in material
activities or capital expenditures except as discussed with and approved by
Purchaser and contemplated in the year-end budget.

 

12.12 Seller shall not merge, consolidate or sell any significant assets without
the consent of the Purchaser.

 

12.13 James Zhang shall execute and provide a validity guarantee which requires
all information sent by Seller to Purchaser to be accurate.

 

12.14 Seller shall remain in compliance with any/all other significant debt,
equity and operating agreements it has entered into now and in the future.

 

12.15 Seller shall cooperate with any and all third party service providers that
the Purchaser introduces and will provide information and will make management
available to these service providers in the same manner the Seller interacts
with the Purchaser.

 

12.16 Seller shall assist in the execution of estoppels between Account Debtors
and/or Seller and Purchaser, if applicable. All future (unsigned) contracts will
require the Account Debtor to sign estoppels.

 

13. Account Disputes. Seller shall notify Purchaser promptly of and, if and only
if requested by Purchaser, settle all disputes concerning any Purchased Account,
at Seller's sole cost and expense. Purchaser may, but is not required to,
attempt to settle, compromise, or litigate (collectively, "Resolve") the dispute
upon such terms, as Purchaser in its sole discretion may deem advisable, for
Seller's account and risk and at Seller's sole expense. All invoices that are in
dispute are ineligible as defined in Eligible Accounts.

 

14. Representation and Warranties. Seller and each of its principals represents
and warrants that:

 

14.1 It is fully authorized to enter into this Agreement and to perform
hereunder.

 

14.2 This Agreement constitutes its legal, valid and binding obligation

 

14.3 Seller is solvent and in good standing in the jurisdiction of its
organization.

 

14.4 The Purchased Accounts are and will remain:

 

14.4.1. Bona fide existing obligations created by the complete and unconditional
sale and delivery of goods or the rendition of services in the ordinary course
of Seller's business;

 

14.4.2. Unconditionally owed and will be paid to Purchaser without defenses,
disputes, offsets, counterclaims, or rights of return or cancellation; and,

 

14.4.3. Sales to a customer that is not, directly or indirectly, affiliated with
Seller or in any way not an "arms length" transaction.

 

14.5 Seller has not received notice or otherwise learned of actual or imminent
bankruptcy, insolvency, or material impairment of the material condition of any
applicable Payor regarding Purchased Accounts.

 

14.6 Seller is: either a corporation, limited liability company, limited
partnership or other form of Registered Organization, duly organized, validly
existing and in good standing under the laws of the state of its incorporation
or organization and is qualified and authorized to do business and duly
licensed, if necessary and in good standing in every state in which such
qualification and good standing are necessary or desirable.

 

14.7 Immediately prior to the execution and at the time of delivery of each
Schedule of Account, Seller is the sole owner and holder of each of the Accounts
described thereon and that upon Purchaser's acceptance of each Purchased
Account; it shall become the sole owner of such Purchased Account(s).

9

 

 

14.8 No Purchased Account shall have been previously sold or transferred or be
subject to any lien, encumbrance, Security Interest or other claim of any kind
or nature, other than Permitted Liens. Seller will not sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber any of its
intellectual property without Purchaser's prior written consent.

 

14.9 Seller will not factor, sell, transfer, pledge or give a Security Interest
in any of its Accounts to anyone other than Purchaser during the Term of this
Agreement and there are and shall at no time be any financing statements now or
hereafter on file in any public office covering any of Seller's Collateral
except the financing statement or statements filed or to be filed in respect of
this Agreement or those statements now on file that have been disclosed in
writing by Seller to Purchaser as reflected on the attached Exhibit 14.9.

 

14.10 Seller shall maintain its books and records in accordance with generally
accepted accounting principles and shall reflect on its books the absolute sale
of the Purchased Accounts to Purchaser.

 

14.11 Seller shall furnish Purchaser such financial information as required in
Section 12.9.

 

14.12 Seller will promptly notify Purchaser of (i) the filing of any lawsuit
against Seller involving amounts greater than $10,000.00 or (ii) any attachment
or any other legal process served or levied against Seller.

 

14.13 The application made or delivered by or on behalf of Seller in connection
with this Agreement, and all statements made therein, were at the time that this
Agreement is executed and shall at all times remain true and correct and Seller
has complied with all fee requirements and obligations in connection therewith.
There is no fact which Seller has not disclosed to Purchaser in writing which
could adversely affect the properties, business or financial condition of
Seller, or any of the Purchased Accounts or Collateral, or which is necessary to
disclose in order to keep the foregoing representations and warranties from
being misleading.

 

14.14 In no event shall the funds paid to Seller hereunder be used directly or
indirectly for personal, family, household or agricultural purposes.

 

14.15 Seller does business under no trade or assumed names except as indicated
specifically identified otherwise in Exhibit 14.15.

 

14.16 Each written or electronic communication issued by Seller to Purchaser
will be authentic and genuine.

 

14.17 All Purchase Price payments will be used by Seller for routine working
capital needs.

 

15. Indemnification. Seller agrees to indemnify Purchaser against and save
Purchaser harmless from any and all manner of suits, claims, liabilities,
demands and expenses (including reasonable attorneys' fees and collection costs)
resulting from or arising out Seller's breach of this Agreement, whether
directly or indirectly, including the transactions or relationships contemplated
hereby (including the enforcement of this Agreement), and any failure by Seller
to perform or observe its obligations under this Agreement.

 

16. Default.

 

16.1 Events of Default. The following events will constitute an Event of DefauIt
hereunder: (a) Seller defaults in the payment of any Obligations or in the
performance of any provision hereof or of any other agreement now or hereafter
entered into with Purchaser, or any warranty or representation contained herein
proves to be false, (b) Seller or any guarantor of the Obligations becomes
subject to any debtor-relief proceedings, (c) any third party lien (other than a
Permitted Lien), garnishment, attachment or the like shall be issued against or
shall attach to the Purchased Accounts, the Collateral or any portion thereof
and the same is not released within five (5) days; (d) Seller suffers the entry
against it of a final judgment for the payment of money in excess of $10,000.00,
unless the same is satisfied, vacated or stayed within ten (10) days after the
date of entry thereof; ( e) Seller shall have a federal, state or other form of
tax lien filed against any of its properties (other than a Permitted Lien),
current liens disclosed by the Seller excepted; or (f) Seller is in breach of
Section 12.11, 12.12, 12.13, 12.14, 12.15 and 12.16 above, or (g) Seller fails
to pay any other cash obligations to shareholders, lenders, government agencies
or other,

10

 

 

and such payment is unpaid for 30 days, or; (h) in the Purchaser's good faith
business judgment, a material adverse change shall have occurred in Seller's
financial conditions, business or operations.

 

16.2 Effect of Default. Upon the occurrence of any Event of Default:

 

16.2.1. In addition to any rights Purchaser has under this Agreement or
applicable law, Purchaser may immediately terminate this Agreement, at which
time all Obligations shall immediately become due and payable without notice.

 

16.2.2. The Late Payment Factoring Fee shall accrue and is payable on demand on
any Obligation not paid when due.

 

16.2.3. Purchaser shall be entitled to any form of equitable relief that may be
appropriate.

 

16.2.4. Purchaser shall be entitled to freeze, debit and/or effect a set-off
against any fund or account Seller may maintain with any Bank.

 

16.2.5. Purchaser may seek equitable relief, including, but not limited to,
injunctive or receivership remedies and Seller waives any requirement that
Purchaser post or otherwise obtain or procure any bond, whether otherwise
required under state or federal law or rules of court. Seller waives any right
it may be entitled to, including an award of attorney's fees or costs, in the
event any equitable relief sought by and awarded to Purchaser is thereafter, for
whatever reason(s), vacated, dissolved or reversed. All post-judgment interest
shall bear interest at the greater of (a) eighteen percent (18%) or (b) the
highest rate as may be allowed by law.

 

16.2.6. All of Seller's rights of access that may be made available to Seller to
any online internet services that Purchaser may make available to Seller shall
be provisional pending any curing of such Events of Default. During such period
of time, Purchaser may limit or terminate Seller's access to Purchaser's online
services. Seller acknowledges that the information Purchaser makes available to
Seller constitutes and satisfies any duty to respond to a Request for an
Accounting or Request regarding a Statement of Account that is referenced in §
9-210 of the UCC.

 

16.2.7. The Parties acknowledge that Purchaser shall have no duty to undertake
to collect any Account or Purchased Account including those in which Purchaser
receives information from any Payor that a Dispute exists. In the event
Purchaser undertakes to collect from or enforce an obligation of any Payor and
ascertains that the possibility of collection is outweighed by the likely costs
and expenses that will be incurred, Purchaser may at any such time cease any
further collection efforts and such action shall be considered commercially
reasonable.

 

16.3. Seller's sole remedy for any breach alleged to have been committed by
Purchaser of any obligation or duty owed under the Agreement, any other
agreement between Seller and Purchaser or any duty or obligation arising out of
or related to this Agreement shall be limited to the lesser of (a) any amount in
the Reserve Account at the time notice of such breach is first given to
Purchaser, in writing, or (b) any amounts owed to Seller related to the purchase
of Accounts subject to the Agreement. Purchaser shall not be liable for any
incidental, special or consequential damages, including, but not limited to,
loss of goodwill or any other losses associated therewith. Purchaser shall be
liable to Seller for unreturned funds as detailed in Section 3.

 

17. Account Stated. Purchaser shall provide Seller with information on the
Purchased Accounts and a monthly reconciliation of the factoring relationship
relating to billing, collection and account maintenance such as aging, posting,
error resolution and mailing of statements. Each statement, report, or
accounting rendered or issued by Purchaser to Seller shall be deemed
conclusively accurate and binding on Seller unless within fifteen (15) days
after the date of issuance Seller notifies Purchaser to the contrary by
electronic communication with proof of receipt, registered or certified mail,
setting forth with specificity the reasons why Seller believes such statement,
report, or accounting is inaccurate, as well as what Seller believes to be
correct amount(s) therefore.

 

18. Amendment and Waiver. Only a writing signed by all parties hereto may serve
to amend this Agreement. No failure or delay in exercising any right hereunder
shall impair any such right that Purchaser may have, nor shall any waiver by
Purchaser hereunder be deemed a waiver of any default or breach subsequently
occurring. Purchaser's

11

 




rights and remedies herein are cumulative and not exclusive of each other or of
any rights or remedies that Purchaser would otherwise have.

 

19. Termination; Effective Date.

 

19.1 This Agreement will be effective on the date indicated in the introduction
to this Agreement, shall continue for the Term, and may be extended for
successive Terms upon mutual written agreement by both parties unless Seller
issues, at any time, a written notice to terminate prior to 60 days before the
Term (an "Early Termination Date").

 

19.2 Either Seller or Purchaser may voluntarily terminate the Factoring Facility
with sixty (60) days prior written notice. Seller shall pay a break-up fee of 5%
of the Facility Amount if the Seller terminates during the first six (6) months
after closing. However, Seller may terminate the agreement for cause (if
Purchaser does not advance funds to Seller in a timely manner or fails to pay
excess from the Reserve Account as detailed in this Agreement) without incurring
the break-up fee.

 

19.3 Purchaser may terminate this Agreement by giving Seller at least sixty
day's (60) prior written notice of termination, whereupon this Agreement shall
terminate on the earlier date of the date of termination or the end of the then
current Term.

 

19.4 Upon termination, Seller shall pay the Obligations to Purchaser and
Purchaser shall thereafter have no duty to purchase any Accounts from Seller.
Notwithstanding termination, until Complete Termination, Seller shall remain
obligated to tender all Accounts to Purchaser notwithstanding that Purchaser may
thereafter determine that no Account qualifies as an Eligible Account.

 

20. No Lien Termination without Release. Notwithstanding payment in full of all
Obligations by Seller, Purchaser shall not be required to file any UCC
termination statements or satisfactions of any Security Interest in the
Collateral unless and until Complete Termination has occurred.

 

21. Conflict. Unless otherwise expressly stated in any other agreement between
Purchaser and Seller, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.

 

22. Severability. In the event anyone or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

23. Construction. This Agreement and all agreements relating to the subject
matter hereof shall be deemed the product of joint negotiation by and among each
party and shall be construed accordingly.

 

24. Relationship of Parties. It is the express intention of the parties that
pursuant to § 9-318(a) of the UCC as to all Purchased Accounts their
relationship shall be that of seller and purchaser of Accounts, that Seller
shall, once acquired by Purchaser, no longer have any right, title or interest
in and to any Purchased Account and Purchaser shall at no time be deemed to be
or become a fiduciary of the Seller, although Seller may be a fiduciary of the
Purchaser.

 

25. Attorneys' Fees. Seller agrees to reimburse Purchaser on demand for:

 

25.1 The actual amount of all costs and expenses, including attorneys' fees,
which Purchaser has incurred or may incur in:

 

25.1.1. Negotiating, preparing, or administering the execution of this Agreement
and any documents prepared in connection herewith up to a maximum of $1 ,000 as
detailed in Section 6.6;

12

 

 

25.1.2. Protecting, preserving or enforcing any lien, security or other right
granted by Seller to Purchaser or arising under applicable law, including but
not limited to the defense of any avoidance Claims or the defense of Purchaser's
lien priority;

 

25.2 The actual costs of attorneys' fees and expenses incurred in complying with
any subpoena or other legal process in any way relating to Seller. This
provision shall survive termination of this Agreement.

 

25.3 The actual amount of attorneys' fees which Purchaser may incur in enforcing
this Agreement and any documents prepared in connection herewith, or in
connection with any federal or state insolvency proceeding commenced by or
against Seller, including those (i) arising out the automatic stay, (ii) seeking
dismissal or conversion of the bankruptcy proceeding or (ii) opposing
confirmation of Seller's plan there under.

 

25.4 Seller and Purchaser shall be entitled to indemnification and recovery of
attorney's fees or costs in respect to any litigation based herein.

 

26. Entire Agreement. No promises of any kind have been made by Purchaser or any
third party to induce Seller to execute this Agreement. No course of dealing,
course of performance or trade usage, and no parole evidence of any nature,
shall be used to supplement or modify any terms of this Agreement.

 

27. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.

 

28. Jury Trial Waiver. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER, OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
WITHOUT A JURY.

 

29. Venue; Jurisdiction; Service of Process.

 

29.1 Any suit, action or proceeding arising hereunder shall, at Purchaser's sole
and exclusive discretion, be only instituted or maintained in any court sitting
in the Chosen State and in the county in which Purchaser's chief executive
office is located (the "Acceptable Forums"). Seller agrees that the Acceptable
Forums are convenient to it, and submits to the jurisdiction of the Acceptable
Forums and waives any and all objections to jurisdiction or venue. Should such
proceeding be initiated in any other forum, Seller waives any right to oppose
any motion or application made by Purchaser to transfer such proceeding to an
Acceptable Forum.

 

29.2 Seller agrees that Purchaser may effect service of process upon Seller by
regular mail at the address set forth herein or at such other address as may be
reflected in the records of Purchaser, or at the option of Purchaser by service
upon Seller's agent for the service of process.

 

30. Assignment. Purchaser may assign its rights and delegate its duties
hereunder. Upon such assignment or delegation, Seller shall be deemed to have
attorned to such assignee and shall owe the same obligations to such assignee
and shall accept performance hereunder by such assignee as if such assignee were
Purchaser. If Purchaser wholly assigns this agreement to a new party, Purchaser
will first inform Seller of its intentions no later than 14 days prior to the
expected assignment date (the "Assignment Notification Period"). Seller, in its
sole discretion, may repurchase all Accounts and terminate this Agreement during
the Assignment Notification Period subject to the terms and condition in this
Agreement.

 

Notwithstanding anything contained herein to the contrary, Seller may not,
without Purchaser's prior written consent, assign this Agreement to any
corporation into or with which Seller is merged or consolidated or to an entity
which purchases all, or substantially all, of the assets of Seller.

13

 




31. Miscellaneous Provisions.

 

31.1 This Agreement shall be deemed to be one of financial accommodation and not
assumable by any debtor, trustee or debtor-in-possession in any bankruptcy
proceeding without Purchaser's express written consent and may be immediately
suspended in the event a petition in bankruptcy is filed by or against Seller.

 

31.2 In the event Seller's principal(s) including, but not limited to its
officer(s) or director(s), directly or indirectly, causes to be formed a new
entity or otherwise become associated with any new or existing entity which
entity is in a business similar to or competitive with that of Seller, such
entity shall be deemed to have expressly assumed the Obligations due Purchaser
under this Agreement. With respect to any such entity, Purchaser shall be deemed
to have been granted Purchaser an irrevocable power of attorney with authority
to file, naming such newly formed or existing entity as Debtor, an initial UCC-l
financing statement and to have it filed with any and all appropriate
secretaries of state or other UCC filing offices. Purchaser shall be held
harmless by Seller and its principals and be relieved of any liability as a
result of Purchaser's authentication and filing of any such financing statement
or the resulting perfection of its ownership or security interests in such
entity's assets. Purchaser shall have the right to notify such entity's Payors
of Purchaser's rights, including without limitation, Purchaser's right to
collect all Accounts, and to notify any creditor of such entity that Purchaser
has such rights in such entity's assets.

 

31.3 Seller expressly authorizes Purchaser to access the internet website
systems or otherwise of and/or communicate with any shipping or trucking company
in order to obtain or verify tracking, shipment or delivery status of any Goods
regarding a Purchased Account.

 

31.4 Seller's principal(s) acknowledge that the duty to accurately complete each
Schedule of Accounts is fundamental to this Agreement and as such the duty to
accurately complete each Schedule of Account shall at all times remain
non-delegable. Each of Seller's principal(s) acknowledge that he/she shall
remain fully responsible for the accuracy of each Schedule of Accounts delivered
to Purchaser.

 

31.5 Seller shall fully complete and execute, as taxpayer, prior to or
immediately upon the execution of this Agreement, a form 8821 (Rev. April 2004)
and/or form 4506 (Rev. October 2008) or form 4506-T (Rev. January 2008) issued
by the Department of the Treasury, Internal Revenue Service or such other forms
as may be requested by Purchaser, irrevocably authorizing Purchaser to, among
other things, inspect or receive tax information relating to any type of tax,
tax form, years or periods or otherwise desired by Purchaser on an ongoing
basis.

 

31.6 Seller will cooperate with Purchaser in obtaining a control agreement in
form and substance satisfactory to Purchaser with respect to the Collateral.

 

32. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart ofthis Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile to
any other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.

 

33. Notice.

 

33.1 All notices required to be given to any party other than Purchaser shall be
deemed given upon the first to occur of (i) one day after deposit thereof in a
receptacle under the control of the United States Postal Service, (ii)
transmittal by electronic means to a receiver under the control of such party,
or (iii) actual receipt by such party or an employee or agent of such party.

 

33.2 All notices to Purchaser shall be deemed given upon actual receipt by a
responsible officer of Purchaser.

 

33.3 For the purposes hereof, notices hereunder shall be sent to the following
addresses, or to such other addresses as each such party may in writing
hereafter indicate:

14

 

 

SELLER: PURCHASER:

Address:

 

398 Lemon Creek Dr., Suite A

Walnut, CA 91789

Address:

 

CapFlow Funding Group

301 Rte 17 North, 8th Floor

Rutherford, NJ 07070

Officer: James Zhang Officer: ____________ Fax Number: (909) 598 6633 Fax
Number: (201) 842-7726

 

34. Pledges and Assignment of Seller's Accounts Receivable by Purchaser. Upon
ten (10) days written notice, Seller acknowledges and understands that Purchaser
may enter into a financial arrangement with one or more lenders ("Lenders"). In
connection with such financing, Purchaser may sell and/or assign its interests
in Seller's Accounts to Lenders. Seller hereby consents to Purchaser entering
into any such financial arrangement and Seller further agrees that:

 

34.1 Seller shall have no rights under the financial arrangement with Lenders
and Seller will not look or seek to hold Lenders, or its respective officers,
employees, directors or agents responsible for any of Pm chaser's obligations
under this Agreement, and that Purchaser's relationship with Lenders is
completely separate and apart from Seller's relationship with Purchaser. Seller
consents to any lien rights and the granting and enforcing of any security
interests that Lenders may have and assert by reason of its purchase and/or
assignment of Seller's Accounts to Lenders pursuant to the financing agreement
entered into between Purchaser and Lenders.

 

34.2 Seller agrees that all covenants, representations and warranties set forth
in Sections 12 and 14 of this Agreement shall extend and inure to the benefit of
Lenders and its successors and assigns.

 

34.3 Upon Purchaser or Lenders' request, Seller shall provide to Lenders any and
all information, which Lenders may reasonably request.

 

34.4 Seller consents to Purchaser sharing with Lenders copies of all financial
statements and information regarding Seller delivered or made available to
Purchaser under this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
first above

written.

 

SELLER: PURCHASER:     Sunvalley Solar Inc. CAPFLOW FUNDING GROUP MANAGERS LLC  
By: /s/ James Zhang By: /s/ Timothy Laughin Name: James Zhang Name: Timothy
Laughin Title: CEO Title: Managing Member

15

 

 

EXHIBIT 1.7.3

 

 

GENERAL RELEASE

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, the undersigned and each of them (collectively “Releasor”)
hereby forever releases, discharges and acquits CapFlow Funding Group Managers
LLC (“Releasee”), its parent, directors, shareholders, agents and employees, of
and from all claims of every type, kind, nature, description or character,
whether heretofore existing, now existing or hereafter arising, or which could
or may be claimed to exist, of whatever kind or name, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, each as though fully set
forth herein at length, to the extent that they arise out of or are in way
connected to or are related to that certain Factoring and Security Agreement
dated ____________, except for instances whereby the Releasee has violated a
material term of this Agreement, and specifically to terms included in Section
3. In the instance where the Releasee has violated a material term of this
Agreement, the Releasor may seek claims or damages from the Releasee only, and
not from its parent, directors, shareholders, agents and employees.

 

Releasor agrees that the matters released herein are not limited to matters
which are known or disclosed, and the Releasor waives any and all rights and
benefits which it now has, or in the future may have.

Releasor acknowledges that factual matters now unknown to it may have given or
may hereafter give rise to Claims which are presently unknown, unanticipated and
unsuspected, and it acknowledges that this Release has been negotiated and
agreed upon in light of that realization and that it nevertheless hereby intends
to release, discharge and acquit the Releasee from any such unknown Claims.

 

Acceptance of this Release shall not be deemed or construed as an admission of
liability by any party released.

 

Releasor acknowledges that either (a) it has had advice of counsel of its own
choosing in negotiations for and the preparation of this release, or (b) it has
knowingly determined that such advice is not needed.



DATED: ________________

 

 

Individual Releasor:

  Entity Releasor:   [Name of individual], individually By: Name: Title:

16

 

 

EXHIBIT 2.1.1

 

Schedule of Accounts Sold/Bill of Sale

 

Seller’s Name __________________________________ Schedule Number
________________

Date __________________, 2011 Advance Rate ________________%

 

Invoice Invoice

Name of

Account Debtor

Federal Grant Invoice Advanced Date Number Amount Amount
 $                              -    $                                       -  
                         -                          -                           
-                          -                            -  
                       -                            -                         
-                            -                          -  
                         -                          -                           
-                          -   Total Amount of Invoices   
 $                      -    $                    -  

 

ASSIGNMENT:

 

KNOW ALL MEN BY THESE PRESENTS, that the undersigned Seller for value received
hereby sells, transfers and assigns to CapFlow Funding Group Managers LLC, a
Delaware limited partnership (hereinafter called the “Purchaser”) or an
affiliate, its successors and assigns, in accordance with the provision of that
certain Factoring and Security Agreement heretofore duly executed and delivered
by the Seller and duly accepted by the Purchaser, and any amendments thereto
(hereinafter called the "Agreement”), each account listed hereon, and all right,
title and interest of the Seller in and to such accounts and in and to all
goods, the sale of which gave rise to such account, including all of the
Seller’s right of stoppage in transit, replevin and reclamation as an unpaid
vendor.

 

For the purpose of inducing the Purchaser to purchase such accounts, the Seller
and its principals hereby reaffirm Representations, Warranties and Covenants
under the Agreement applicable to such accounts and account debtors.

 

The Seller and its principals warrant and represent that with respect to each
account identified in this Schedule since the last sale of accounts by the
Seller to the Purchaser, no merchandise has been returned or rejected, no
defense, dispute, claim, offset or counterclaim has developed or has been
asserted with respect to any account heretofore sold, transferred and assigned
by the Seller to the Purchaser, which has not been or is not contemporaneously
being reported in writing by the Seller to the Purchaser.

We, the undersigned, attest that no Event of Default has occurred or is
continuing as defined in the Agreement.

 

[Signature to follow]

17

 

 

Exhibit 14.9

 

DISCLOSED FINANCING STATEMENTS

 

 

 

East West Bank.

 

 

 

 

 

 

 

 

_____________________

Seller’s Principal’s Initials

18

 

EXHIBIT 14.15

 

TRADE NAMES OR ASSUMED NAMES

 

19

 



